         Case 1:19-cv-05672-VSB Document 28 Filed 11/02/19 Page 1 of 1




                                           October 31, 2019
                                                       11/2/2019

By ECF                                    The initial pre-trial conference scheduled for November 8, 2019 is adjourned
Hon. Vernon S. Broderick, U.S.D.J.        until November 22, 2019, at 12:00 p.m.
United States Courthouse, S.D.N.Y.
40 Foley Square, Room 415
New York, NY 10007

Re:    Michael Grecco Productions, Inc. et al. v. Guardian News and Media LLC,
       No. 1:19-cv-05672-VSB
       First Request on Consent To Adjourn Initial Conference

Dear Judge Broderick:

       This firm represents Defendant Guardian News and Media LLC. We write with the
consent of Plaintiffs’ counsel to request that Your Honor adjourn the Initial Conference from
November 8, 2019 to November 22, 2019. Alternatively, we propose any date during the week
of November 18, or following the Thanksgiving holiday.

         We request this adjournment because our firm has prior commitments scheduled on
November 8 and throughout that week surrounding a media law conference. This is the parties’
first such request and would not affect any other deadlines as none have been set.


                                           Respectfully submitted,

                                           /s/ David S. Korzenik
                                           David S. Korzenik

cc:    Counsel of record via email
